Citation Nr: 1523996	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-19 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease status post bypass grafting, from July 1, 2004, to September 20, 2010.

2.  Entitlement to an effective date earlier than March 29, 2004, for the grant of service connection for coronary artery disease, status post bypass grafting.

3.  Entitlement to an effective date earlier than October 1, 2010, for the grant of service connection for erectile dysfunction and special monthly compensation for the loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, including service in the Republic of Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Nashville, Tennessee, certified the appeal to the Board.  

The Veteran testified before the undersigned Veterans Law Judge in February 2015.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) review.  See 38 C.F.R. § 20.1304(c) (2014).

In an April 2015 Informal Hearing Presentation, the Veteran's representative raised the issue of entitlement to an earlier effective date for the grant of special monthly compensation at the housebound rate.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  The Veteran's electronic folder in VBMS includes evidence submitted by the Veteran in February 2015 with a waiver of RO consideration, correspondence dated in March 2015, and an April 2015 Informal Hearing Presentation.  Otherwise, the electronic folders contain duplicative or irrelevant documents. 

The issue of entitlement to an increased evaluation for coronary artery disease from July 1, 2004, to September 20, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's initial claim for nonservice-connected pension benefits for coronary artery disease was received by the RO on March 29, 2004.

2.  The Veteran's initial claim for service connection for erectile dysfunction was received by the RO on October 1, 2010.

3.  The Veteran was granted service connection for coronary artery disease as a presumptive disease due to exposure to Agent Orange, and for erectile dysfunction and special monthly compensation for loss of a creative organ as secondary to coronary artery disease.  

4.  No communication was received prior to October 1, 2010, that could be interpreted as an informal or formal claim of entitlement to service connection for erectile dysfunction or entitlement to special monthly compensation based upon loss of use of a creative organ.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to March 29, 2004, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2014).

2.  The criteria for an effective date of August 31, 2010, for the grant of service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2014).

3.  The criteria for an effective date of August 31, 2010, for the grant of special monthly compensation for loss of use of a creative organ are met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The VCAA applies to the Veteran's claims for earlier effective dates.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify in this case was satisfied by a May 2011 letter.

The Board also notes that the earlier effective date issues on appeal stem from disagreement with the initial effective dates assigned following the grant of service connection in a July 2011 rating decision.  Once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003). 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice issue prior to the July 2011 rating decision on appeal.  Thus, there is no timing error.  Therefore, the Veteran has received all required notice in this case for the effective date issues, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the Board finds that all necessary development of the downstream earlier effective date claims has been accomplished and therefore appellate review of these claims may proceed without prejudicing the Veteran.  Although the Board is remanding the issue of entitlement to an increased evaluation for coronary artery disease for additional development, to include obtaining VA and private medical records and records from the Social Security Administration (SSA), the Board finds that this evidence is not necessary to decide the earlier effective date issues.  As will be explained below, the medical evidence of record is sufficient to show that the Veteran has had coronary artery disease since he filed his original claim in March 2004, and that he has had erectile dysfunction since the liberalizing law for ischemic heart disease became effective in August 2010.  Resolution of these issues ultimately turns on when the Veteran filed his initial claims for service connection for coronary artery disease and erectile dysfunction, so a retroactive VA medical opinion is not needed to fairly decide these issues.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C); Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past). 

In addition, the Veteran was provided the opportunity to testify at a hearing before the Board in February 2015.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning, also demonstrated his actual knowledge of the elements necessary to substantiate his claims.  The Veterans Law Judge also explained that the effective date of an award is generally based on the date of the claim and the date entitlement arose, whichever is later.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the earlier effective date issues.

II.  Law and Analysis

The Veteran contends that he is entitled to an effective date earlier than March 29, 2004 for the grant of service connection for coronary artery disease, and an effective date earlier than October 1, 2010, for the grant of service connection for erectile dysfunction and special monthly compensation for loss of use of a creative organ.  In his July 2013 substantive appeal, he requested effective dates from July 1987.  

The relevant facts are not in dispute in this case.  The Veteran separated from service in June 1968.  He filed his first claim with VA on March 29, 2004, seeking nonservice-connected pension benefits because his heart disease prevented him from working.  In an April 2004 rating decision, the RO granted entitlement to nonservice-connected pension benefits, effective March 29, 2004.

In January 2005, the Veteran filed a claim for service connection for heart disease.  In a July 2005 rating decision, the RO denied service connection for coronary artery disease.  The Veteran did not appeal this portion of the decision.  

On October 1, 2010, the Veteran filed a claim for service connection for erectile dysfunction secondary to ischemic heart disease.  On October 22, 2010, he filed a claim to reopen the previously denied claim for service connection for coronary artery disease.

In a July 2011 rating decision, the RO granted service connection for coronary artery disease effective from March 29, 2004; service connection for erectile dysfunction effective from October 1, 2010; and special monthly compensation for loss of use of a creative organ effective from October 1, 2010.  

The grant of service connection for coronary artery disease was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2014) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  
If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2014).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States District Court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2) .

A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.  

As noted above, the Veteran filed his original claim for compensation benefits for heart disease on March 29, 2004.  Prior to March 29, 2004, nothing in the record can be reasonably viewed as a claim for compensation for coronary artery disease.  Indeed, this was the first claim the Veteran filed with VA and the first correspondence that VA received from the Veteran.  Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  Therefore, the earliest possible effective date for the award of service connection for coronary artery disease is March 29, 2004, which is the date of claim.

The medical evidence in the claims file indicates that the Veteran had coronary artery disease prior to March 29, 2004, and the Veteran argues that he is entitled to an effective from the date the disease was first identified in 1987.  However, the mere existence of medical evidence of a disorder does not establish an intent to seek service connection, or entitlement to an earlier effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).   

As previously noted, an effective date is assigned based on the date of the claim or the date entitlement arose, whichever is later.  In the present case, the date the claim was received on March 29, 2004, is later than the date entitlement arose.  Therefore, an effective date earlier than March 29, 2004, for coronary artery disease is not warranted.  

Turning to the effective date for the grant of service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ, as noted above, the Veteran filed first filed a claim for erectile dysfunction on October 1, 2010.  The medical evidence received in connection with the claim indicated that the Veteran's erectile dysfunction was directly related to coronary artery disease.  As such, service connection was granted on a secondary basis effective from October 1, 2010.  In addition, entitlement to special monthly compensation for loss of creative organ was granted effective from October 1, 2010.  

As noted above, the July 2011 rating decision awarding service connection for erectile dysfunction secondary to coronary artery disease was based on a liberalizing law adding ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).

After review of the record, the Board finds that no formal or informal claim for service connection for erectile dysfunction secondary to coronary artery disease was received by the RO prior to October 1, 2010; thus there is no claim within the period of May 3, 1989 and August 30, 2010.  As the record does not show that there was an informal claim, formal claim, or written intent to file a claim of service connection for erectile dysfunction secondary to coronary artery disease prior to October 1, 2010, this claim does not fall under the Nehmer-generated exception to the general regulatory criteria governing effective dates of awards of service connection.  As 38 C.F.R. § 3.816 does not apply in the instant case, the provisions generally controlling effective dates are for application.

The Veteran's original claim seeking service connection for erectile dysfunction was received by VA on October 1, 2010, less than one year after the effective date of the liberalizing law which added ischemic heart disease to the list of diseases for which service connection may be granted on a presumptive basis for Veterans exposed to Agent Orange during service.  Thus, the appropriate effective date for the award of service connection (pursuant to liberalizing legislation permitting presumptive service connection for ischemic heart disease as related to herbicide exposure) is August 31, 2010, the effective date of the liberalizing law.  38 C.F.R. § 3.114(a)(1).  To this extent, the claim is granted.  However, an earlier effective date is not warranted.

The Veteran argues that an earlier effective date is warranted because he has had erectile dysfunction for many years.  The medical evidence indicates that he began taking Viagra in 1998.  However, there is nothing in the record to suggest that the Veteran communicated an intent to claim service connection for erectile dysfunction prior to October 1, 2010.  

The Board acknowledges that a VA report of examination or hospitalization or evidence from a private physician or layman may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157 (2014).  However, such evidence may only be accepted as an informal claim to reopen once a formal claim for compensation has been disallowed.  Id. at (b).  In this case, the evidence does not show, and the Veteran does not dispute, that VA had adjudicated the issues of entitlement to service connection for erectile dysfunction or entitlement to special monthly compensation prior to October 2010.  Thus, regardless of any VA medical evidence indicating treatment for erectile dysfunction prior to October 1, 2010, a report of examination may not be construed as an informal claim for benefits.  See id.  

Absent evidence that the Veteran submitted a formal or informal request for entitlement to service connection for erectile dysfunction or special monthly compensation prior to October 1, 2010, the effective date for this award cannot be earlier than the date of liberalizing law - August 31, 2010.  38 C.F.R. §§ 3.114, 3.400. 

In reaching the above conclusions, the benefit of the doubt doctrine was considered. However, as a preponderance of the evidence is against these claims, this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to March 29, 2004, for the grant of service connection for coronary artery disease, status post bypass grafting, is denied.

An effective date of August 31, 2010, but no earlier, is granted for erectile dysfunction, subject to the regulations governing the payment of monetary benefits.

An effective date of August 31, 2010, but no earlier, is granted of special monthly compensation for loss of use of a creative organ, subject to the regulations governing the payment of monetary benefits.
REMAND

The claim of entitlement to a rating in excess of 30 percent for coronary artery disease from July 1, 2004 to September 20, 2010, is being remanded for outstanding records.  

First, a remand is required to obtain the Veteran's records from SSA.  The Veteran's paper claims file includes information indicating that the Veteran received SSA disability benefits.  These records may be relevant to his current appeal.  As such, pursuant to the duty to assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010).

Second, a remand is required to obtain outstanding VA and private treatment records.  During the February 2015 hearing, the Veteran testified that he received treatment for his coronary artery disease from St. Thomas Hospital and the VA Medical Center (VAMC).  See Hearing Transcript (Tr.) at 8.  The Veteran submitted portions of his VA and private treatment records from the relevant time period, but full copies of these records have not been requested or obtained.  Therefore, the Board finds that these records should also be requested.  See 38 C.F.R. § 3.159(c)(1)(2).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment, to specifically include all records of treatment dated from July 1, 2004, to September 20, 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his coronary artery disease, to include St. Thomas Hospital and the Heart Group, PLLC.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of obtaining a retrospective opinion as to nature and severity of the Veteran's coronary artery disease for the relevant time period, July 1, 2004, to September 20, 2010.

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner must provide a complete VA examination as to the nature and severity of the Veteran's heart disease sufficient for evaluation under the applicable rating codes.  A clear explanation for all opinions is required.

5.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


